The following opinion was filed June 23, 1905:
MaRShall, J.
After the most careful consideration of the important questions in this case which the members of the court are capable of devoting thereto, they have been unable to agree as to how all of them should be decided which are vital to the judgment. Three members of the court, Justices *532Winslow, Dodge, and Siebeckee, are in favor of an affirmance of the judgment, while the Chief Justice, Justice Kee-win, and the writer are of the opinion that fatal error was committed in deciding the question of whether the facts found by the jury satisfy the rule in Hadley v. Baxendale, 9 Exch. 341, as adopted by this court in Guetzkow Bros. Co. v. A. H. Andrews & Co. 92 Wis. 214, 66 N. W. 119, and that the judgment should be reversed and one be rendered for the defendant. That situation, under the rule governing such matters, requires an affirmance of the judgment ex necessitate without writing more than this brief statement of the situation.
By the Court. — So ordered.
A motion for a rehearing was denied October 3, 1905.